Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 are allowed. Terminal disclaimer filed on 9/24/2020 has been approved.
Drawings
3.	The drawings filed on 10/28/19 are acceptable for examination proceedings.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
          The following is an examiner’s statement of reasons for allowance for claim 1:
None of the prior art taken either alone or in obvious combination disclose “and a clustering component configured to determine a metric value based on the subset of the features and to map the metric value onto a feature space, wherein, the clustering component is further configured to determine an expected operational state of the industrial automation system based on a relationship between the metric value and defined areas of the feature space corresponding to respective operational state categories, the feature selection component is further configured to adjust the feature selection parameters to satisfy a criterion relative to a distance between at least two of the defined areas” in combination with then other claimed limitation.
5. 	Claims 2-9 are allowed due to their dependency on claim 1.
6.	Independent Claim 10, and 18 recites the similar allowable limitation as Claim 1. Therefore, Claim 10, 18 and their dependent claims 11-17 and 19-20 are allowed respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US PG Pub: 2008/0004841) teaches Computer system and method for controlling computer system.
Tsourapas (US PG Pub: 2012/0130695) teaches Duty Cycle Independent Real time Dynamic Programming Implementation for Hybrid Systems Controls Optimization.
                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116